DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-16 are pending and under consideration. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 12-16 are rejected under 35 U.S.C. 102a as being anticipated by Ko (EP2218778). 
Ko taught culturing pluripotent cells with 2-100 mg/L L-tryptophan (TRP) (pg 4 in Table 2). 100 mg of TRP is 0.1 g, and TRP has a molar mass of 204 g/mol which is 0.00004902 moles of TRP. Converting that back to μMs, 0.00004902 moles/L = 490 μM which is not less than 176 μM as required in claim 1. 

Ko converted germ cells into pluripotent cells; therefore, the pluripotent cells are “induced pluripotent cells as required in claim 4. 
Claims 5, 6 have been included because they further limit the TRP derivative without excluding TRP. 
Ko cultured and proliferated the pluripotent cells with TRP which is equivalent to “culturing the pluripotent cell in the medium according to claim 1” as required in claims 7 and 8. 
The pluripotent cells of Ko have the same structure/function as those in claim 8 because they were made using TRP. 
Claim 10 has been included because it is indefinite and because culturing pluripotent cells with TRP as described by Ko is equivalent to each of the three steps, i.e. culturing a pluripotent cell with TRP, adding TRP to supplement the TRP, and “successively” culturing the pluripotent cells with TRP. 
Claims 12, 13 have been included because they further limit the TRP derivative of claim 10 without excluding TRP. 
Claim 14 has been included because any amount of TRP is encompassed by the claim. 
Claims 15, 16 have been included because they further limit the TRP derivative of claim 14 without excluding TRP. 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Furue (WO 2005063968). 

Claims 15, 16 have been included because they further limit the TRP derivative of claim 14 without excluding TRP. 

Claims 1, 3-16 are rejected under 35 U.S.C. 102a as being anticipated by Tomizawa (10006005). 
Tomizawa taught culturing pluripotent cells with 0.3 g/L L-tryptophan in serum free media (claim 1). Since TRP has a molar mass of 204 g/mol, 0.3 g is 0.001471 moles of TRP. Converting that back to μMs, 0.001471 moles/L = 1471 μM which is not less than 176 μM as required in claim 1.
Claim 3 has been included because the medium is serum-free. 
The pluripotent cells of Tomizawa have the same structure/function as the iPS cells in claim 4
Claims 5, 6 have been included because they further limit the TRP derivative without excluding TRP. 
Tomizawa cultured and proliferated the pluripotent cells with TRP which is equivalent to “culturing the pluripotent cell in the medium according to claim 1” as required in claims 7 and 8. 
The pluripotent cells in culture of Tomizawa have the same structure/function as “pluripotent stem cell culture” in claim 8 because they were made using TRP. 
Claim 10 has been included because it is indefinite and because culturing pluripotent cells with TRP as described by Tomizawa is equivalent to each of the three steps, i.e. culturing a pluripotent cell with TRP, adding TRP to supplement the TRP, and “successively” culturing the pluripotent cells with TRP. 
Claim 11 has been included because the medium is serum-free. 
Claims 12, 13 have been included because they further limit the TRP derivative of claim 10 without excluding TRP. 
Claim 14 has been included because any amount of TRP is encompassed by the claim. 
Claims 15, 16 have been included because they further limit the TRP derivative of claim 14 without excluding TRP.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (EP2218778) in view of Furue (WO 2005063968). 
Ko taught culturing pluripotent cells with 2-100 mg/L L-tryptophan (TRP) (pg 4 in Table 2). 100 mg of TRP is 0.1 g, and TRP has a molar mass of 204 g/mol which is 0.00004902 moles of TRP. Converting that back to μMs, 0.00004902 moles/L = 490 μM which is not less than 176 μM as required in claim 1. 
Ko did not teach the culture was serum-free as required in claim 3 and 11. 

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture pluripotent cells with more than 176 μM as described by Ko using serum free medium as described by Furue. Those of ordinary skill in the art at the time of filing would have been motivated to make the culture serum free to avoid contaminants and variables associated with serum. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tomizawa (10006005). 
Tomizawa taught culturing pluripotent cells with 0.3 g/L L-tryptophan in serum free media (claim 1). Since TRP has a molar mass of 204 g/mol, 0.3 g is 0.001471 moles of TRP. Converting that back to μMs, 0.001471 moles/L = 1471 μM which is not less than 176 μM as required in claim 1. 
Tomizawa did not teach the range was 176-1408 μM as required in claim 2. 
However, the difference between 1471 μM described by Tomizawa and 1408 μM claimed is negligible and at the purview of the ordinary artisan. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to culture pluripotent cells with a little bit less than 0.3 g/L L-tryptophan in serum free media thereby being in the range of 176-1408 μM as required in claim 2. 
Claims 3-16 are included for reasons set forth above. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for culturing mammalian pluripotent cells in pluripotent cell media supplemented with L-tryptophan such that the pluripotent cells proliferate, does not reasonably provide enablement for culturing any species of pluripotent cell other than mammalian or culturing the mammalian pluripotent .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The specification does not enable using the method as broadly encompassed by claim 1, 10, 14 other than culturing mammalian pluripotent cells in pluripotent cell media supplemented with L-tryptophan such that the pluripotent cells proliferate. Claims 1, 10 and 14 require “culturing pluripotent cells [in media] comprising L-tryptophan or an L-tryptophan derivative”. However, the specification teaches culturing mammalian pluripotent cells in pluripotent cell media supplemented with L-tryptophan. The specification does not correlate culturing mammalian pluripotent cells (pg 11, lines 2) to any other non-mammalian species, i.e. invertebrates, insects, fish, amphibians, reptiles, and birds. The specification does not correlate using pluripotent stem cell media supplemented with L-tryptophan (pg 2, mTeSR1; pg 28, Example 1) to using L-tryptophan alone as broadly encompassed by claims 1, 10 and 14. Given the teachings in the specification taken with the art at the time of filing (which is of no assistance in these concepts), it would have required those of skill undue experimentation to determine how to use the method as broadly encompassed by claim 1, 10, 14 other than culturing mammalian pluripotent cells in pluripotent cell media supplemented with L-tryptophan such that the pluripotent cells proliferate. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  ---A medium for culturing a pluripotent stem cell, the method comprising: culturing the pluripotent stem cell in medium comprising L-tryptophan or an L-tryptophan derivative [ ]---.
Claims 5, 10-13, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12, 15 require the tryptophan derivative is “a dipeptide in which tryptophan and amino acid are peptide bonded”; however, the metes and bounds of such a derivative cannot be determined. The specification uses the phrase “peptide-bonded” on pg 2, 4, 9 without defining the phrase or how tryptophan is a “dipeptide” or “peptide-bonded”. Accordingly, those of skill would not be able to determine when they were infringing on the claim. 
Claim 10 is indefinite because the steps are unclear. It is unclear if the claim is limited to repeated administration of L-tryptophan or if the claims can each encompass administration of L-tryptophan. The claim does not necessarily require ANY of the tryptophan is consumed; therefore, the phrase “to supplement a part of all of the L-tryptophan or L-tryptophan derivative in the medium and consumed in (1)” is an intended use and does not necessarily have to occur in step (1). Claim 10 can be 
a) culturing mammalian pluripotent cells in medium comprising L-tryptophan or an L-tryptophan derivative; 
b) supplement the cells with L-tryptophan or an L-tryptophan derivative after step a); and 
c) culturing cells obtained in step b) in the medium comprising L-tryptophan or an L-tryptophan derivative---. 

Conclusion
No claim is allowed.

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  


Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632